IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                              NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
                                              DISPOSITION THEREOF IF FILED
COSTA HUGHLEY,

             Appellant,

 v.                                                  Case No. 5D17-2694

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed October 9, 2018

Appeal from the Circuit Court
for Orange County,
Marc L. Lubet, Judge.

James S. Purdy, Public Defender, and
Nicole Joanne Martingano, Assistant
Public Defender, Daytona Beach, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Marjorie Vincent-Tripp,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      AFFIRMED. See Salazar v. State, 991 So. 2d 364, 372 (Fla. 2008); Levi v. State,

867 So. 2d 647 (Fla. 5th DCA 2004).


COHEN, C.J., HARRIS and GROSSHANS, JJ., concur.